Appellee, having received an injury while in the employment of appellant, filed with the Industrial Board his application for compensation. Contending that appellee was not entitled to compensation because of wilful misconduct, within § 8 of the Compensation Act (Acts 1919 p. 158, § 9453 Burns 1926), appellant presented the issue by a special answer. No other issue being presented, a hearing resulted in an award for appellee, from which this appeal is prosecuted.
The question was one of fact for the Industrial Board. There is competent evidence to sustain the award.
Affirmed.
Dausman, J., absent. *Page 388